United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Sundia et al.			:
Application No. 16/390,203			:		Decision on Petition
Filing Date: April 22, 2019			:				
Attorney Docket No. ENSC:0097		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed March 10, 2022, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On July 22, 2022, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  Applicant did not file a reply to the Office action.  As a result, the Office issued a Notice of Abandonment on January 28, 2022.  

The petition was filed on March 10, 2022.  The petition establishes the Office action was not received at the address of record.  Therefore, the Office action and the holding of abandonment are hereby withdrawn.  The Office action will be re-mailed and the period for reply will be 
re-started.  

Technology Center Art Unit 3655 will be informed of the instant decision and the Technology Center's technical support staff will re-mail the non-final Office action.  The time period to reply to the new Office action will be set to run from the mailing date of the new Office action.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions